. This is an appeal from the determination of a deficiency in income and profits taxes for the year 1918, in the sum of $5,627.19. It appears that the sole issue is whether or not the Sayre Stamping Co. was during the taxable year in question affiliated with a corporation known as the Cayuta Manufacturing Co.
FINDINGS OE PACT.
The Sayre Stamping Co. and the Cayuta Manufacturing Co. are corporations organized under the laws of Pennsylvania, doing business at Sayre, Pa., during the taxable year 1918. During the said taxable year one W. T. Goodnow was the owner of 225 shares out *167of 300 shares outstanding of the Sayre Stamping Co., and was the owner of 970 shares of the common stock out of a total of 1,000 shares outstanding stock of the Cayuta Manufacturing Co., and was the owner of all of the preferred stock of said company.
In the Cayuta Co. there were 30 shares outstanding in the hands of minority stockholders during the said taxable year.
In the Sayre Stamping Co., 75 shares were owned by H. Dry-foos, Jr.
Substantially all of the stock of both companies was controlled by W. T. Goodnow.
DECISION.
The corporations here in question were .affiliated during the tax.able year 1918, substantially all of the stock of both companies being owned of controlled by the same interests. The final deficiency, if any, will be computed and determined under Hule 50, on 10 days’ notice.